Order, Supreme Court, New York County (Leonard Cohen, J.), dated September 9, 1988, which denied defendant’s motion to dismiss plaintiffs complaint for willfully failing to comply with a prior order of the court by Justice McCooe, dated August 20, 1987, to serve a sufficient further bill of particulars, is unanimously affirmed, without costs.
In this slip-and-fall negligence action plaintiff asserted that defendant allowed a dangerous condition to exist with actual and/or constructive notice of the condition. Plaintiff served an *246initial bill of particulars, a supplemental bill and a further bill of particulars that was ordered by Justice McCooe. The evidence did not establish that plaintiff willfully failed to comply with the prior order, thus requiring the imposition of sanctions. Bills of particulars are to amplify the proceedings and not supply evidence (Belott v State of New York, 40 AD2d 729). The court below properly determined that the bill of particulars was as sufficiently responsive to the demand as was presently possible. Concur — Kupferman, J. P., Carro, Asch, Kassal and Rosenberger, JJ.